Citation Nr: 0630123	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for numbness of the 
left arm, to include as due to an undiagnosed illness.

3.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for chondromalacia, 
left knee, status post arthroscopy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1988 and from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In July 2006, the veteran withdrew his request for a Travel 
Board hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  By a February 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
chronic fatigue as due to an undiagnosed illness.  The 
veteran was notified of this decision but he did not enter an 
appeal.

3.  Evidence received since the February 1997 rating decision 
is cumulative and redundant of evidence previously of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

4.  The veteran does not have a current disability manifested 
by numbness of the left arm which is related to service or to 
an undiagnosed illness.

5.  The evidence does not show that the veteran has 
occupational and social impairment with reduced reliability 
and productivity caused by PTSD. 

6.  The evidence does not show that the veteran has moderate 
recurrent subluxation or lateral instability in his left 
knee. 


CONCLUSIONS OF LAW

1.  The February 1997 rating decision which denied the 
veteran's claim of entitlement to service connection for 
chronic fatigue as due to an undiagnosed illness is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for chronic 
fatigue as due to an undiagnosed illness.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  A disability manifested by numbness of the left arm was 
not incurred in or aggravated by active service nor is it due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

4.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2005). 

5.  The criteria for an increased rating for chondromalacia, 
left knee, status post arthroscopy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
chronic fatigue and numbness of the left arm, as due to 
undiagnosed illness.  He further claims that the impairment 
associated with his service connected PTSD and left knee 
disorder are inadequately reflected by the schedular 
evaluations presently in effect and, thus, warrant increased 
ratings.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Thus, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly affirmed by the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).

Chronic Fatigue:  The veteran's service medical records are 
silent with respect to complaints of or treatment for 
fatigue.  His Southwest Asia Demobilization/Redeployment 
Questionnaire reflects his complaints of trouble sleeping; 
however, there is no complaint or finding of fatigue, 
providing, overall, medical evidence against this claim.  

Similarly, postservice treatment records, to include a 
February 1995 report of Persian Gulf War Health Registry 
Examination, note the veteran's complaints of trouble 
sleeping; however, these records are silent with respect to 
complaints of or treatment for fatigue.  Significantly, the 
medical evidence of record does not reflect complaints or 
findings of fatigue until August 1995, approximately four 
years after the veteran's separation from service.  
Specifically, an August 1995 report of VA examination notes 
that the veteran complained of sleeping poorly and feeling 
fatigued.  The diagnoses include fatigue.  The Board finds 
that the post-service medical record, as a whole, provides 
more evidence against this claim. 

Upon consideration of the foregoing, by a February 1997 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for chronic fatigue as due 
to an undiagnosed illness on the basis that, although fatigue 
was shown by the record, there was no evidence to show that 
this disorder existed to a compensable degree and resulted in 
periods of incapacitation or required continuous medication 
for control of symptoms.  Although the veteran was notified 
of the decision, and of his appellate rights, he did not 
perfect an appeal within the applicable time period.  Thus, 
the decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

VA received the veteran's request to reopen his claim for 
service connection for fatigue in July 2002.  In June 2003, 
the RO reopened this claim and continued the denial of 
service connection on the merits.  The veteran has appealed 
this determination.  In this regard, it is noted that the 
Board is required to address the issue of reopening despite 
the RO's denial of entitlement to service connection on the 
merits.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the veteran's chronic fatigue claim, the 
evidence added to the record since the February 1997 final 
rating decision, consists of VA examination reports and 
outpatient treatment records.  This evidence reflects the 
veteran's continued complaints of chronic difficulties with 
sleep and ongoing treatment for various disorders; however, 
there is no complaint or finding with respect to chronic 
fatigue.  

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claim for service connection.  None of the newly submitted 
medical records establish that the veteran presently 
experiences chronic fatigue, to include as due to an 
undiagnosed illness.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently experiences chronic fatigue due to 
an undiagnosed illness.  However, as a layperson, without the 
appropriate medical training and expertise, the veteran is 
not qualified to offer an opinion as to whether there exists 
a causal relationship between his present symptoms and any 
incident of his military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Under these circumstances, the Board must conclude that the 
requirements to reopen the claim for service connection for 
chronic fatigue due to an undiagnosed illness have not been 
met and the RO's denial of service connection for this 
disorder remains final.

Left Arm Numbness:  With respect to the issue of entitlement 
to service connection for left arm numbness due to an 
undiagnosed illness, it is noted that the veteran's service 
and post service medical records are silent with respect to 
objective findings or treatment for the veteran's subjective 
complaints of numbness of the left arm, providing evidence 
against this claim.  

Although the veteran complained of numbness of the left arm 
upon VA examination in April 2003, and the examiner noted 
that evaluation revealed some decreased motor function, there 
was no specific diagnosis.  This examination report includes 
a diagnosis of subjective numbness left upper extremity, 
unknown origin.  Significantly, this examination report 
provides negative evidence against the veteran's claim 
because there are no objective findings of left arm numbness 
or any other left arm pathology.  

It is important for the veteran to understand that pain or 
numbness alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See generally Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

The competent medical evidence does not include a diagnosis 
of left arm impairment so as to account for the veteran's 
complaints.  Absent a present diagnosis of chronic disability 
manifested by left arm numbness, service connection for this 
disorder cannot be granted.  38 C.F.R. § 3.303; Gilpin; 
Brammer; Boyer, supra.  The Board will therefore discuss 
entitlement to service connection for a disability manifested 
by left arm numbness as due to undiagnosed illness.  
38 C.F.R. § 3.317.

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran has voiced complaints of left arm 
numbness and he is competent to relate such a subjective 
symptom.  His complaints are chronic because he claims that 
they have been present since around 1991 or 1992.  However, 
there must be either objective indicators of a disability, 
such as "signs" evident to a medical examiner or other non-
medical indicators capable of independent verification.  
There is no such evidence here with respect to the veteran's 
claimed left arm numbness.  No medical examiner has indicated 
any objective findings of this disorder.  In fact, the April 
2003 examination report notes that evaluation revealed no 
specific diagnosis.  Furthermore, the evidence reflects no 
independently verifiable non-medical indicators consistent 
with numbness of the left arm.  Thus, it cannot be said that 
the veteran suffers from any chronic disability manifested by 
left arm numbness within the meaning of applicable law and 
regulations.  Accordingly, service connection for a chronic 
disability manifested by numbness of the left arm is denied.  
38 C.F.R. § 3.317.

The veteran believes that he suffers from left arm numbness 
as a result of his active duty service.  Again, he does not 
have the medical expertise to find that this disorder is 
currently manifested or that it is related to service.  

Accordingly, the weight of the evidence demonstrates that the 
veteran does not currently have a disorder manifested by left 
arm numbness which is related to service or to an undiagnosed 
illness.  As the preponderance of the evidence is clearly 
against the veteran's claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where entitlement to service connection 
has been established and an increase in disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision with respect to 
the veteran's claims for increased evaluation of his service 
connected PTSD and left knee.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

PTSD:  The veteran asserts that he is entitled to a higher 
rating for his service-connected PTSD, currently evaluated as 
30 percent disabling under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  

For service-connected mental disorders, including PTSD, a 30 
percent rating is warranted when the disorder is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The higher the 
score, the better the functioning of the individual.  For 
example, a score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 is appropriate where there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)."  Id.

In connection with the present claim, the veteran underwent a 
VA PTSD examination April 2003.  The report of this 
examination reflects that the veteran complained of feelings 
of detachment, being quick to anger, increased dreams of 
being back in the military, hypervigilance, and exaggerated 
startle response.  Objective findings included nervous mood 
and anxious affect.  The examiner also noted that the veteran 
was alert and oriented; he had fair eye contact, coherent 
thought process, adequate insight and judgment, no overt 
psychosis, and no suicidal or homicidal ideations.  The 
diagnosis was PTSD, chronic with delayed onset, and a GAF 
score of 59 was assigned.  

The veteran underwent a second PTSD examination in connection 
with this claim in October 2004.  The report of this 
examination reflects that the veteran stated that the 
severity of his symptoms have gone down in intensity with 
time.  In addition, the veteran reported that he is socially 
withdrawn, isolative, and spends time by himself.  He also 
reported chronic difficulties with sleep, concentration, 
irritability, and hypervigilance.  The veteran reported that 
his irritability and anger outbursts have gone down in 
intensity with medication.  This examination report notes 
that the veteran admitted to difficulties in keeping a job 
due to his anger problem and that he had had numerous jobs in 
the past.  His speech was normal in rate and rhythm and 
spontaneous.  Mental status examination included findings 
noted during his April 2003 PTSD examination.  In addition, 
the examiner noted that the veteran's grooming was casual and 
somewhat disheveled and his affect was constricted.  The 
diagnosis was PTSD, chronic, moderate, and a GAF score of 50 
was assigned.  The Board finds that this report provides 
evidence against this claim. 

Upon review of the April 2003 and October 2004 VA examination 
reports, to include the GAF scores, as well as the veteran's 
VA outpatient mental health treatment records, the Board 
finds that the evidence does not show that the veteran meets 
the criteria for a 50 percent evaluation, and provides, 
overall, medical evidence against this claim.  Specifically, 
the evidence does not show that there is reduced reliability 
and productivity due to such symptoms as, for example, 
flattened affect, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, or impairment 
of short and long term memory.  In fact, the examiner 
specifically stated that the veteran was alert and oriented 
and his speech was normal in rate and rhythm and spontaneous.  
While difficulties, such as anger, appearing disheveled, his 
mood being nervous, and his affect being constricted, are 
noted on examination (providing the basis for the current 
evaluation) reduced reliability and productivity, overall, 
are not indicated.  In fact, the October 2004 VA examination 
report notes that the veteran stated that his symptoms have 
gone down in intensity with time.  

The April 2003 and October 2004 VA PTSD examination reports 
are entitled to great probative weight and are found to 
provide evidence against the veteran's claim for an increased 
evaluation.  This evidence supports the conclusion that the 
veteran does not meet the criteria for a 50 percent 
evaluation under Diagnostic Code 9411.  

The Board finds that the record, to include the veteran's 
post service medical records, as whole, provides evidence 
against this claim because they do not show that the veteran 
meets the criteria for a 50 percent evaluation.  

Left Knee:  The veteran asserts that he is entitled to a 
higher rating for his service-connected chondromalacia, left 
knee, status post arthroscopy, currently evaluated as 10 
percent disabling under Diagnostic Code 5257, for other 
impairment of the knee.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.

Limitation of motion of the knees is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  Under 
Code 5261, extension that is limited to 10 degrees warrants a 
10 percent rating and extension limited to 15 degrees 
warrants a 20 percent rating.  Extension limited to 20 
degrees warrants a 30 percent rating.  The Board notes that 
standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  The Board notes that there 
is no evidence of ankylosis of the knee to warrant 
application of Diagnostic Code 5256.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

During the April 2003 VA examination, the veteran complained 
of an aching sensation in the left knee, especially after 
performing repeat bending and prolonged walking.  The veteran 
had full range of motion of both knees and X-ray examination 
revealed no fracture or dislocation.  The diagnosis was 
internal derangement of the left knee, status post 
arthroscopic surgery.  

The veteran was afforded a VA joints examination in September 
2004.  The report of this examination reflects that the 
veteran complained of flare ups of knee pain three to four 
times per week, lasting about 30 minutes.  He denied any 
swelling, locking, or other focal symptoms.  The veteran 
reported that his symptoms were essentially unchanged from 
the April 2003 examination.  Examination of the left knee 
revealed zero to 120 degrees of motion and repetitive action 
did not produce pain or significant fatigue.  There was no 
effusion or patellar signs and cruciate and collateral 
ligaments were described as stable and intact.  There was no 
positive McMurray's, anterior drawer sign, positive Lachman's 
test, or any other evidence of cartilaginous or meniscal 
disease.  The impression was status post arthroscopy, left 
knee, by history.  The examiner noted that there was no 
detectable abnormality on physical examination and X-ray 
studies in April 2003 showed no radiographic abnormality.  

Upon consideration of the foregoing, the Board finds that the 
veteran's knee instability cannot be described as 
"moderate," which is what is required for his disability to 
be rated as 20 percent disabling.  The medical reports and 
the facts cited above are entitled to great probative weight 
and provide negative evidence against this claim.  

A separate compensable rating may be assigned where the 
veteran has both limitation of motion and instability of the 
knee joint.  However, as noted above, the veteran has 
essentially normal range of motion of the left knee and 
additional pain upon repetitive motion is not shown.  Thus, a 
separate rating for limitation of motion is not warranted.  
See VAOPGCPREC 23-97.  The Board finds that the veteran's 
knee disability does not meet the criteria for a two 10 
percent evaluations.  

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R.  § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  However, in this case, the Board finds 
that the medical evidence of record, overall, does not 
support such a finding for reasons stated above.  Simply 
stated, the post-service record provides negative evidence 
against any basis for an increased evaluation, under any DC.

It is noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Consideration has been 
given to a higher rating based on functional loss.  However, 
as noted above, there is no objective finding of additional 
functional loss due to pain and weakness.  

In addition, with respect to the veteran's increased rating 
claims, there is no showing of frequent periods of hospital 
care for treatment of the his left knee disorder or PTSD or a 
marked interference with employment directly related to these 
disorders, so as to warrant an increased evaluation for 
chondromalacia, left knee, status post arthroscopy, or PTSD, 
on an extraschedular basis.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a rating greater than 30 
percent for PTSD and greater than 10 percent for 
chondromalacia, left knee, status post arthroscopy.  38 
C.F.R. § 4.3. 


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in September 2002 and 
December 2003 as well as information provided in the June 
2004 statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the June 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The September 2002 letter, provided prior to the 
June 2003 rating decision denying the veteran's claims, 
essentially asks the veteran to provide all relevant evidence 
in his possession.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Furthermore, the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in December 2003, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection and for increased ratings.  
However, the veteran did not receive notice of what type of 
information and evidence was needed to establish an effective 
date or increased rating for any award based on his claims 
prior to the June 2003 rating decision.  Thereafter, by way 
of the June 2003 rating decision, the December 2003 letter, 
and the June 2004 statement of the case, the veteran was 
generally provided with notice of what type of information 
and evidence was needed to substantiate his claims.  
Moreover, by a March 2006 letter from the RO, the veteran was 
specifically advised of what type of information and evidence 
was needed to substantiate any claims for an increased rating 
as well as the requirements for establishing an effective 
date.  He has not claimed entitlement to an earlier effective 
date and he has not made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice toward him.  Thus, any error is found to be 
harmless error.

In regard to the application to reopen the claim of service 
connection for chronic fatigue due to undiagnosed illness, 
given that new and material evidence has not been received, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  This is especially so given that the Board 
does not have jurisdiction to act further with respect to 
this claim, at least not until new and material evidence is 
received.  Barnett, supra.  Specific notifications are 
required regarding the bases for the previous denials and of 
what would constitute new and material evidence in the 
context of the previous denials.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Through notice letters, the rating 
decision, and the statement of the case, the veteran was told 
of the bases of the prior denial and what is required to 
reopen.  Specifically, it is noted that the December 2003 
letter notified the veteran of the type of evidence which is 
considered new and material evidence.  

With respect to the duty to assist, the RO has obtained the 
veteran's service and VA medical records and copies of his VA 
examination reports.  In addition, the veteran has submitted 
lay evidence in the form of his written communications.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  The 
record, as a whole, is found to undermine the veteran's many 
claims.  Thus, there being no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

As no new and material evidence has been received, the claim 
for service connection for chronic fatigue is not reopened.  
The appeal is denied.

Entitlement to service connection for numbness of the left 
arm is denied.  

A disability rating greater than 30 percent for PTSD is 
denied.

A disability rating greater than 10 percent for 
chondromalacia, left knee, status post arthroscopy, is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


